DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figures 6, 7, and 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (US 11,092,691 B2).
Re. Claim 12, Shim discloses a manufacturing method of a single OPA device 101(col. 4 lines 16-21), comprising: forming a light source 130 (Fig 2; col. 4 lines 27-32), a two-dimensional material layer 142 (Figs 2 and 6; col. 7 lines 11-17), a waveguide 121 (Fig 2; col. 4 lines 22-26), and a plurality of modulators 120 on a substrate 110 (Fig 2; col. 4 lines 32-33); and forming an electrode 145 on the two-dimensional material layer 142 (Fig 6; col. 7 lines 33-45).  
Re. Claim 13, Shim discloses forming a two-dimensional material layer 142 on the plurality of waveguides 121 (Figs 2 and 6; col. 4 lines 22-26; col. 7 lines 11-17).  
Re. Claim 14, Shim discloses forming an intermediate layer 141 or 143 on the two-dimensional material layer 142 formed on the plurality of waveguides 121 (Fig 6; lines 15-17).  
Re. Claim 15, Shim discloses forming an antenna AT selected from a group of an emission antenna, a reception antenna, and combinations thereof which extend from any one of the plurality of waveguides 121 and the plurality of modulators 120, on the substrate 110 (Fig 2; col. 6 lines 4-18).  

Allowable Subject Matter
Claims 1-11 and 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest a single optical phased array (OPA) device as required by the claims, specifically wherein the light incident from the light source passes through the two-dimensional material layer, the waveguide, and the modulator and is reflected by an external target of the single OPA device to pass through the modulator and the waveguide, and then is absorbed by the two-dimensional material layer. 
The most applicable prior art, Shim (US 11,092,691 B2), fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  The single OPA device of Shim fails to disclose or reasonably suggest a two-dimensional material layer capable of absorbing light that has previously been reflected by an external target.  Instead, Shim illustrates a separate receiver for reception of externally-reflected signals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        10/22/22